DETAILED ACTION
The amendment and declaration filed on 01/06/2022 has been entered and fully considered. Claims 10-13 are canceled. Claims 1-9 and 14-19 are pending. Claims 5 and 14-19 have been withdrawn from consideration. Claims 1-4 and 6-9 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOGA (US 2014/0161684, IDS).
Regarding claim 1, OOGA discloses Stimuli-responsive composite particles comprising:
microcapsules containing an electron-donating dye precursor encapsulated therein (par [0150]); and
particles (powders) of an electron-accepting compound causing the electron-donating dye precursor to develop color (par [0152]),
wherein the microcapsules are attached to at least a portion of the surface of the particles of the electron-accepting compound (par [0154]).
OOGA does not specifically disclose that wherein the microcapsules are attached to at least a portion of the surface of each of the particles of the electron-accepting compound. However, since the purpose of the electron-accepting compound is for accepting electron from the electron-donating dye precursor,  it would have been 
OOGA does not specifically disclose that wherein the average equivalent circular diameter of the stimuli-responsive composite particles is 5 μm to 100 μm. However, OOGA discloses that “an electron-accepting compound dispersion liquid having an average particle size of 0.6 μm was prepared” (par [0202]), and the size of electron-donating dye precursor microcapsule is 1.8 – 3.9 μm depending the dye precursor composition and the wall material (Table 1, par [0194]). OOGA further discloses that “A content ratio of each of the plural electron-donating dye precursors (including the "electron-donating dye precursor which decomposes in a temperature range of 190° C. or higher to undergo a change in hue") that are included in the thermal distribution display layer is preferably 10%, by mass to 100% by mass, and more preferably 20% by mass to 60% by mass, relative to the electron-accepting compound. When a content ratio of each of the electron-donating dye precursors is 10% by mass or more, a developed color density that can be visualized is easily obtained.” (par [0067]). Thus, the stimuli-responsive composite particles must contains multiple electron-donating particles and multiple electron-donating dye precursor microcapsules, the circular diameter of the stimuli-responsive composite particles should be the size of multiple electron-donating particles plus the size of multiple electron-donating dye precursor microcapsules. Therefore, the average equivalent circular diameter of the stimuli-responsive composite particles can easily exceeds 5 μm.
Regarding claim 2, OOGA discloses that the stimuli-responsive composite particles are used for or heat measurement (par [0012]).
Regarding claim 3, OOGA discloses that wherein the electron-accepting compound is at least one kind of compound selected from the group consisting of activated clay, acid clay, kaolin, a phenol-based compound, a salicylic acid-based compound, and a hydroxybenzoic acid ester (par [0116]).

Regarding claim 6, OOGA discloses that wherein the electron-accepting compound is a compound represented by General Formula (1) (Formula b) and used for heat measurement (par [0117]), in General Formula (1), R1, R2 , R3, and R4 each independently represent a hydrogen atom, a halogen atom, an amino group, a carboxy group, a carbamoyl group, a hydroxy group, an alkylsulfonyl group, an alkyl group, or an aryl group, among R 1, R2, R3, and R4, two adjacent groups may form a ring structure by being bonded to each other, M represents an n-valent metal atom, and n represents an integer 1 to 3 (par [0118]).
Regarding claim 7-9, OOGA discloses that wherein a ratio of a mass of the electron-donating dye precursor to a mass of the particles of the electron-accepting compound is 0.02 to 20 (the electron-donating dye precursor is preferably 20% by mass to 60%, that translation to a mass  ratio of 0.25 to 1.5) (par [0067]).

Response to Arguments
Applicant's arguments and declaration filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Specifically, referring to paragraph [0195] of OOGA, it is stated that “furthermore, the dispersion was pulverized using a sand mill, and thus a pigment dispersion liquid for light reflective layer having an average particle size of 0.35 um was prepared.” From here, it can be known that the average particle size of OOGA is 0.35 um, which is significantly smaller than the range of “5 um to 100 um” recited in the amended claim 1. Clearly, OOGA fails to disclose the average equivalent circular diameter of the stimuli-responsive composite particles as recited in the amended claim 1.” (remark, page 7-8).
Examiner respectfully disagrees.  Paragraph [0195] of OOGA is describing a preparation of Pigment Dispersion Liquid for Light Reflective Layer, the average particle size of 0.35 μm is for the pigment. OOGA discloses that “an electron-accepting 
Applicant argues that “As clearly shown in Table 1 of the 1.132 declaration, when the average equivalent circular diameter falls within the claimed range (i.e. Example 1 and Additional Example 1), excellent color developability may be obtained. On the contrary, when the average equivalent circular diameter is outside of the claimed range (i.e. Additional Comparative Examples 1-2), inferior color developability is observed. Please be noted that the color developability becomes worse as the average equivalent circular diameter gets closer to the diameter of OOGA. In other words, the criticality and the unexpected results of the claimed range are being demonstrated and the difference between the claimed range and the average particle size of OOGA are seen. According to MPEP 716.02(a)-(g), unexpected results are evident of non-obviousness and can overcome rejections based on obviousness under 35 U.S.C.” (remark, page 8).
This argument is not persuasive. As has been discussed above, the average equivalent circular diameter of the stimuli-responsive composite particles in OOGA can 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797